         Case 1:08-cr-00360-LAP Document 140 Filed 05/18/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

O’KENE WHITE,

                       Petitioner,
                                                No. 08 Cr. 360 (LAP)
-against-
                                                        ORDER
UNITED STATES OF AMERICA,

                       Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

In light of the Court of Appeals granting permission for a

successive petition pursuant to 28 U.S.C. Section 2255 [dkt. no.

139], Mr. White shall file that successive petition within

thirty days of the date hereof.            The Government shall have

thirty days to respond, and Mr. White shall have fourteen days

to reply.

SO ORDERED.

Dated:       New York, New York
             May 18, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
